Martin, J.,

delivered the opinion of the court.
The defendants are sued as endorsers of a bill of exchange, and are appellants from a judgment against them.
Their counsel has urged: 1st, That the bill was never presented for acceptance by plaintiff or any subsequent holder; 2d, That it was paid by the drawer; 3d, The defendant, Morton, was not bound by the endorsement. Interest was improperly allowed on the damages.
It appears that the bill was payable seventy days after date. We are ignorant of any law requiring the presentation of such a bill for acceptance: that of a bill payable after sight is required only for obtaining a date, from which the days after sight may be reckoned. Chitty, jr. 39.
There is no evidence of the alleged payment.
Randall, the attorney of the defendants, deposes, that the defendants were partners, and dissolved their partnership about the middle of March, 1837. The bill bears date the 24th of February, 1837; that is to say, about three weeks before the dissolution of the partnership. The period of the endorsement was essentially simultaneous or posterior, and the judge correctly concluded, that the bill was endorsed during the continuance of the partnership.
The court, in our opinion, erred in allowing interest on the damages. For this last reason, it is ordered, adjudged and tit . J ° decreed, that the judgment be annulled, avoided and reversed, as to the defendant, John H. B. Morton ; and it is *360ordered, adjudged and decreed, that the plaintiff recover from (,jje sajd defendant the sum of ten thousand dollars, with legal interest from the 8th day of May, 1837, until paid; and the farther sum of one thousand dollars .for his damages, with costs in the District Court; and that he pay those of the appeal.